UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR S CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-06115 THE SINGAPORE FUND, INC. (Exact name of registrant as specified in charter) c/o Daiwa Securities Trust Company One Evertrust Plaza, 9th Floor Jersey City, New Jersey 07302-3051 (Address of principal executive offices) (Zip code) c/o Daiwa Securities Trust Company One Evertrust Plaza, 9th Floor Jersey City, New Jersey 07302-3051 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE:(201) 915-3054 DATE OF FISCAL YEAR END:October 31 DATE OF REPORTING PERIOD:April 30, 2011 The Singapore Fund, Inc. General Information (unaudited) The Fund The Singapore Fund, Inc. (the “Fund”) is a non-diversified, closed-end management investment company. Its primary investment objective is capital appreciation, which it seeks through investment primarily in Singapore equity securities, and to a lesser degree, investment in equity securities issued by companies in ASEAN Group countries. The ASEAN Group currently is composed of Brunei, Cambodia, Indonesia, Laos, Malaysia, Myanmar (formerly Burma), the Philippines, Singapore, Thailand and Vietnam. The Fund’s current Investment Manager is DBS Asset Management (United States) Pte. Ltd. (the “Manager”), an indirect wholly-owned subsidiary of The Development Bank of Singapore, Ltd. The Fund’s Board of Directors approved a renewal of the Fund’s management agreement for a term ending August 31, 2011. The Fund’s stockholders will be asked to approve a new management agreement with Aberdeen Asset Management Asia Limited at the Annual Meeting of Stockholders on August 4, 2011. See “Notes to Financial Statements—Subsequent Events—Proposed Investment Management Agreement with Aberdeen” for more information. Stockholder Information The Fund’s shares are listed on the New York Stock Exchange (“NYSE”). The Fund understands that its shares may trade periodically on certain exchanges other than the NYSE, but the Fund has not listed its shares on those other exchanges and does not encourage trading on those exchanges. The Fund’s NYSE trading symbol is “SGF”. The Fund’s daily NAV is available by visiting www.daiwast.com or calling (800) 933-3440 or (201) 915-3020. Also, the Fund’s website includes press releases, a monthly market review and a list of the Fund’s top ten industries and holdings. The Fund has also placed its Fund governance documents on its website under the section titled “Information” which includes the Fund’s proxy voting policies and procedures, its code of ethics and its audit committee charter. Inquiries Inquiries concerning your registered share account should be directed to the American Stock Transfer & Trust Company (the “Plan Agent”) at the number noted on the next page. All written inquiries should be directed to The Singapore Fund, Inc., c/o Daiwa Securities Trust Company, One Evertrust Plaza, 9th Floor, Jersey City, NJ 07302-3051. Restriction on Beneficial Ownership by Singapore Residents The Fund expects to continue to qualify for a Singapore income tax exemption granted to non-Singapore resident investors with respect to certain types of income derived from Singapore sources. In order for the Fund to be treated as a non-Singapore resident, and therefore qualify for this exemption, not more than 20% of the Fund’s issued share capital may be beneficially owned, directly or indirectly, by Singapore residents. For this reason, the Fund’s Board of Directors has restricted, and in the future may prohibit, the transfer of the Fund’s shares to residents of Singapore. 1 The Singapore Fund, Inc. Proxy Voting Policies and Procedures A description of the policies and procedures that are used by the Fund’s Manager to determine how to vote proxies relating to the Fund’s portfolio securities is available (1) without charge, upon request, by calling collect (201) 915-3054; (2) by visiting www.daiwast.com; and (3) as an exhibit to the Fund’s annual report on Form N-CSR which is available on the website of the Securities and Exchange Commission (the “Commission”) at www.sec.gov. Information regarding how the Manager votes these proxies is now available by calling the same number and is available on the Commission’s website. The Fund has filed with the Commission its report on Form N-PX covering the Fund’s proxy voting record for the 12-month period ended June 30, 2010. Quarterly Portfolio of Investments A Portfolio of Investments is filed with the Commission as of the end of the first and third quarters of each fiscal year on Form N-Q and is available on the Commission’s website at www.sec.gov and the Fund’s website at www.daiwast.com. Additionally, the Portfolio of Investments may be reviewed and copied at the Commission’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. The quarterly Portfolio of Investments will be made available without charge, upon request, by calling (201) 915-3054. Certifications The Fund’s principal executive officer has provided an interim certification to the NYSE that, as of June 2, 2011, he was not aware of any violation by the Fund of applicable NYSE corporate governance listing standards. An updated certification will be provided to the NYSE following the Fund’s Annual Meeting of Stockholders scheduled for August 4, 2011. The Fund also has included the certifications of the Fund’s principal executive officer and principal financial officer as required by Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002 in the Fund’s Form N-CSR filed with the Commission for the period of this report. Dividend Reinvestment and Cash Purchase Plan A Dividend Reinvestment and Cash Purchase Plan (the “Plan”) is available to provide Stockholders with automatic reinvestment of dividends and capital gain distributions in additional Fund shares. The Plan also allows you to make optional semi-annual cash investments in Fund shares through the Plan Agent. A brochure fully describing the Plan’s terms and conditions is available on the Fund’s website at www.daiwast.com and from the Plan Agent by calling (866) 669-9903 or by writing The Singapore Fund, Inc., c/o the American Stock Transfer & Trust Company, 59 Maiden Lane, New York, NY 10038. 2 The Singapore Fund, Inc. Shareholder Letter (unaudited) June 3, 2011 Dear Shareholders: We are pleased to present the Semi-Annual Report of The Singapore Fund, Inc. (the “Fund”) for the six months ended April 30, 2011. Performance Review USD Terms Nov ‘10 to Jan ‘11 Feb ‘11 to Apr ‘11 Singapore Fund Straits Times Index (“STI”) Relative to Benchmark –1.6 –0.5 Source: Bloomberg L.P., NAV basis with dividends reinvested, if any. During the six months ended April 30, 2011, the Fund’s net asset value (“NAV”) (including reinvested dividends) rose 5.0%, underperforming the STI’s rise of 7.0%. The underperformance during the six-month period was mainly attributed to negative effects of stock selection. The Fund’s overweight position in China-related securities did not perform up to expectation as market sentiment responded to tightening measures by the Chinese government. Midas Holdings and Yanlord Land Group were among the top contributors to negative stock selection effects. The Fund’s holdings of these securities contributed to -1.25% to the Fund’s relative performance. The Fund’s underperformance was exacerbated by its zero weighting in key indexed stocks such as DBS Holdings which deducted another 48 basis points (“bps”) from relative performance. However, these negative contributors were partially offset by positive stock selections in Malaysia and selected Singapore stocks such as Cosco Corporation, Osim International and DRB-Hicom. The Fund’s underweight position in the property sectors also contributed positively to the Fund’s value on a relative basis as tightening measures hurt the performance of the property sector. Market Review During the period under review, the STI continued its upward trend given volatility caused by political uncertainties in the Middle East and continued fears of monetary tightening by the Chinese government. Underlying economic momentum in Singapore and its regional neighbors remained robust, leading to continuing upgrades in corporate earnings. In USD terms, the STI gained 7.13%. Singapore stocks continued to climb on the back of healthy export and manufacturing data and signs that inflation may be moderating. Non-oil domestic exports (“NODX”) in March 2011 grew by 10% year on year (“YOY”) (versus 6.9% in February 2011), driven largely by the non-electronics segment; however on a seasonally-adjusted, month-on-month basis, NODX decreased 2.9%, likely as a result of the earthquake and resulting crisis in Japan in March 2011. The Consumer Price Index (“CPI”) rose by a marginal 0.1% in March 2011, with a YOY increase of 5.0%. The Monetary Authority of Singapore (“MAS”) re-centered the Singapore dollar’s (“SGD”) nominal effective exchange rate (NEER) policy band in April 2011 to allow for further SGD appreciation. 3 The Singapore Fund, Inc. During the period under review, the Singapore government continued to introduce a series of measures to cool down the residential property market which has seen strong pick up in demand and rising prices. The inflationary pressure driven by high commodity and food prices also prompted further appreciation of the SGD. Within the indexed components, major gainers included Keppel Corporation, Semcorp Marine, Noble Group, Sembcorp Industries and Starhub. Major losers included Wilmar, Capitamall Asia, Global Logistic, Neptune Orient and Singapore Exchange. Outlook and Strategy Inflation and fears of monetary tightening in China are expected to weigh on risk sentiment. Data that continues to point to a too-rapid pace of economic expansion and soaring food and raw material prices have raised fears that the Chinese government will have to resort to increasingly severe measures to clamp down on inflation. Moreover, the recent harsh winter is threatening to further push up food, especially vegetable, prices, increasing the likelihood of a spike in food prices in the next two months. Rising wages are expected to contribute further to inflationary pressures. Against this backdrop, we do not expect inflation to peak any time soon, with the best case scenario being after the first quarter of 2011. Hence, we expect the risk appetite, especially within the Asian markets, to remain subdued in the near term due to investor jitters over inflation and further monetary tightening in China. Oil prices have been increasing steadily since August 2010 resulting from increased demand as the global economy recovers from the downturn. Amid the current turmoil in Egypt, which has triggered fears that oil shipments passing through the Suez Canal could be disrupted, oil prices are expected to continue to spiral up and breach $100 a barrel. We expect rising oil prices to bode well for oil and gas and related companies, and are increasingly optimistic about this sector. The Fund maintains an overweight position in the offshore and marine sector. We expect markets to remain volatile amid fears of monetary tightening. However, the economic growth outlook remains healthy and well balanced as the manufacturing industry is expected to moderate and the services industry will continue to benefit from strong domestic consumption. We continue to have a positive outlook on cyclical sectors such as commodity, domestic consumption and offshore marine and expect the earnings growth momentum to continue into 2011. Benchmark (%) Portfolio (%) Comments Banks & Financial Institutions Sector limit of 25% is applicable, and the Fund is prohibited from owning DBS Group. Conglomerates Increase weighting by adding on to index components such as Sembcorp Industries, Jardine Strategic and Cycle and Carriage as valuations become attractive. 4 The Singapore Fund, Inc. Benchmark (%) Portfolio (%) Comments Property Development Added on residential sector as valuations become attractive. Remain overweight on the office space and China property sectors. Telecommunications Relatively defensive sector will lag cyclical sector as the latter enjoys earnings upgrade. Plantation Overweight due to positive view on commodity and crude palm oil. Transportation Reduce weighting due to valuation and cost pressure from increase crude oil price. Shipyard & Marine Services Overweight offshore marine and shipbuilding service in the mid-cap space. Real Estate Investment Trust CDL Hospitality Trust on positive domestic consumption. Industrial Overweight in aircraft engineering services due to strong order book and earnings visibility. Look to take profit and reduce weighting. Retail & Domestic Zero weighting in Fraser & Neave and media sector, Singapore Press Holdings. Overweight on gaming and domestic consumption components. Portfolio Management Mr. Teo Chon Kiat has been the Fund’s portfolio manager since July 2010. Chon Kiat has been with DBS Asset Management Ltd since 1998. Since then, he has been managing institution and retail funds. The Fund’s management would like to thank you for your participation in The Singapore Fund, Inc. and would be pleased to hear from you. Sincerely, /s/ John J. O'Keefe JOHN J. O’KEEFE Secretary 5 The Singapore Fund, Inc. Portfolio of Investments April 30, 2011 (unaudited) COMMON STOCKS—98.50% Shares Value Shares Value MALAYSIA—0.98% Health & Personal Care—7.67% Automotive—0.98% 1,583,nternational Ltd. $ 2,106,000 DRB—Hicom Berhad $ 2,356,000 Wilmar International Ltd. SINGAPORE—97.52% Agriculture & Food—2.36% Hotels—2.28% 6,982,000 Golden Agri-Resources Ltd. 1,462,000 Overseas Union Enterprises Ltd Banks—17.95% Mining—2.07% 1,752,531 Oversea—Chinese Banking Corp. Ltd. 5,573,000Midas Holdings Ltd. 949,050 United Overseas Bank Ltd. Property Development—15.63% 691,000 Capitaland Ltd.† Conglomerate—10.49% 168,000 City Developments Ltd. 164,400 Jardine Matheson Holdings Ltd. 6,171,347 Genting Singapore Plc., Ltd* 3,798,818 Noble Group Ltd. 1,067,000 Hongkong Land Holdings, Ltd. 470,000 Sembcorp IndustriesLtd.† 2,266,000 Yanlord Land Group Ltd. Real Estate Investment Trust—2.34% Diversified—2.17% 3,675,375 Cambridge Industrial Trust 1,503,528 123,000 Jardine Strategic Holdings Ltd. 1,374,ospitality Trusts Diversified Financial—4.95% 1,251,000 Singapore Exchange Ltd. Shipyards—8.96% Food, Beverage, Tobacco—5.02% 753,500 Keppel Corp. Ltd. 1,601,000 Indofood Agri Resources Ltd.* 840,000 Sembcorp Marine Ltd. 2,284,500 Olam International Ltd. See accompanying notes to financial statements. 6 The Singapore Fund, Inc. Portfolio of Investments (concluded) April 30, 2011 (unaudited) COMMON STOCKS (concluded) TIME DEPOSITS—0.04% Shares Value Principal Amount (000) Value 2,161,000 Yangzijiang Shipbuilding Holdings Ltd. $ U.S. DOLLAR—0.04% $68 JPM organ Chase Bank, 0.10%, due 5/2/11 $ Telecommunications—6.68% Total Time Deposits (Cost—$68,423) 4,215,000 Singapore Telecommunications Ltd.† Total Investments—98.54% (Cost—$121,797,489) Transportation—Air—2.94% Other assets less liabilities—1.46% 411,000 Singapore Airlines Ltd.† NET ASSETS (Applicable to 9,968,414 shares of capital stock outstanding; equivalent to $16.16 per share) —100.00% $ Transportation—Marine—4.85% 1,908,000 Cosco Corp. (Singapore) Ltd † Deemed to be an affiliated issuer (see page 9). 3,223,400 Ezra Holdings Ltd. *Non-income producing securities Wholesale Distribution—1.16% 62,000 Jardine Cycle & Carriage Ltd. TotalSingapore Common Stocks Total Common Stocks (Cost—$121,729,066) See accompanying notes to financial statements. 7 The Singapore Fund, Inc. EQUITY CLASSIFICATIONS HELD TEN LARGEST EQUITY POSITIONS HELD April 30, 2011 (unaudited) April 30, 2011 (unaudited) Industry Percent of Net Assets Issue Percent of Net Assets Banks 17.95% United Overseas Bank Ltd. 9.45% Property Development Oversea Chinese Banking Corp. Ltd. Conglomerate Genting Singapore Plc., Ltd Shipyards Singapore Telecommunications Ltd. . Health & Personal Care Wilmar International Ltd. Telecommunications Hongkong Land Holdings, Ltd. Food, Beverage, Tobacco Singapore Exchange Ltd. Diversified Financial Jardine Matheson Holdings Ltd. Transportation—Marine Keppel Corp. Ltd. Transportation—Air Noble Group Ltd. Agriculture & Food Real Estate Investment Trust Hotels Diversified Mining Wholesale Distribution Automotive See accompanying notes to financial statements. 8 The Singapore Fund, Inc. Affiliated Holdings Temasek Holdings, an Asian investment company located in Singapore, owns 28% of DBS Group, the parent of the Manager. Temasek Holdings also owns at least 25% of the following portfolio securities, which are deemed affiliated holdings because of this common ownership. Name of Affiliated Holding Number of Shares Held October 31, 2010 Purchase Cost Sales Cost Number of Shares Held April 30, 2011 Market Value at April 30, 2011 Dividend Income Capitaland Ltd. $
